IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-50999


LEGION INSURANCE COMPANY
          Plaintiff - Counter Defendant - Appellant

     v.

STEADFAST INSURANCE COMPANY
          Defendant - Counter Claimant - Appellee


                       --------------------
          Appeal from the United States District Court
            for the Western District of Texas, Austin
                     USDC No. A-98-CV-285-SC
                       --------------------
                           July 12, 2002

Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Affirmed on the basis of the Magistrate Judge’s Memorandum

Opinion and Order after Remand.

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.